DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 6-11, 15-19, and 22-24 remain pending in the application.
Claims 22-24 are newly added.
Claims 1, 2, 6-11, 15-19, and 22-24 are rejected under 35 U.S.C. 112(b).
Claims 1, 2, 6-11, 15-19, and 22-24 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 03/09/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1, 2, 6-11, and 15-19 under 35 U.S.C. 112(b) have been fully considered, but they are not persuasive. Regarding the limitation “wherein the image is a dynamic picture with music”, it is not clear how an image can contain music. Therefore the rejection is maintained. In order to overcome the rejection, Examiner recommends that Applicant amend the claim to replace the recitations of an “image” that is superimposed and displayed with “audiovisual media” or “dynamic picture with music”.
Applicant’s arguments with respect to the rejection of claims 1, 2, 6-11, and 15-19 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In response to Applicant’s argument that Joyce does not teach “superimposing and displaying the image of each of the objects in a scene by an AR method” and “clicking a superimposed and displayed image of the target object,” Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lu et al. teaches a method of identifying a target object to be searched, determining the target object according to user’s operation, transmitting the search request to a server, and receiving a search result returned by the server. Joyce is used to modify the search method of Lu et al. with the use of augmented reality technology to superimpose images of the objects in the scene. Joyce teaches overlaying the captured image with annotations about the object in the image, including one or more images and audio content (¶ [0057]). Additionally, these annotations can be user-actuatable controls (¶ [0097]). Therefore, Joyce teaches superimposing and displaying images that are selectable by a user.
Examiner suggests that Applicant clarify what the display depicts before any user interaction and after user interaction, as the claims currently only require that an interaction is done after the superimposing and displaying, and do not limit what is done before. Doing so will likely overcome the current 35 U.S.C. 103 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 6-11, 15-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, and 19 recite “the display is configured to superimpose and display the image of each of the objects in a scene by an AR method, wherein the image is a dynamic picture with music.” It is not clear how an image can contain music. Does the image include a representation of music, such as sheet music; or is it an audiovisual media that is presented to the user? Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to overcome the rejection, Examiner recommends that Applicant amend the claim to replace the recitations of an “image” that is superimposed and displayed with “audiovisual media” or “dynamic picture with music”.

	Claims 2, 6-9, and 22 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claims and are rejected accordingly.

	Claims 11, 15-18, and 23 are dependent from claim 10. Therefore, they inherit the defects of their respective parent claims and are rejected accordingly.

Claim 24 is dependent from claim 19. Therefore, it inherits the defects of its respective parent claim and is rejected accordingly.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8 -11, 15, and 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2018/0349417) and Joyce et al. (US 2019/0391715).

Regarding claim 1, LU et al., in the analogous field of query processing, teaches a search method, comprising: 
identifying, by a processor (processors, ¶ [00238]), [], a target object (the objects may be identified from the target picture, ¶ [0120]) to be searched (acquiring search result information corresponding to the objects, ¶ [0124]), and acquiring, by the processor, search information of the target object, wherein the search information is used to represent a feature of the target object (determine a character attribute (such as, a character name and the like) and an article attribute (such as, an article name and the like), ¶ [0075] lines 17-20); 
transmitting, by a transmitter (communication components, ¶ [0237] –[0238], ¶ [0245]), a search request to a server (sending a search request … to a server, ¶ [0087])   according to the search information (for instructing the server to search the search result information corresponding to the content of the target picture,¶ [0087]), wherein the search request comprises the search information (the character attribute and the article attribute may be used as keywords, and the search result information is acquired by virtue of the keywords, ¶ [0075] lines 19-23); and 
receiving, by a receiver (communication components, ¶ [0237] – [0238], ¶ [0245]), a search result of the target object returned by the server (receiving the search result information returned by the server, ¶ [0088]);
wherein the identifying, by a processor, [], a target object to be searched, and acquiring, by the processor, search information of the target object comprises: []
 [], determining, by the processor, the target object, according to a user's operation (receiving a selection operation for the objects to select a target object from the more than one object, LU et al. ¶ [0131]), and acquiring a name of the target object (determine a character attribute (such as, a character name and the like) and an article attribute (such as, an article name and the like), ¶ [0075] lines 17-20), wherein the search information of the target object comprises the name of the target object (the character attribute and the article attribute may be used as keywords, and the search result information is acquired by virtue of the keywords, ¶ [0075] lines 19-23). 
However, LU et al. teaches does not teach augmented reality technology, capturing a reality scene comprising the target object by a camera to acquire a scene image, wherein the scene image comprises the target object; identifying, by the processor, objects in the scene image, obtaining an image of each of the objects and superimposing and displaying, by a display, the image of each of the objects in a scene by an AR method, wherein the image is a dynamic picture with music; and after the superimposing and displaying determining a target object ; wherein the user’s operation is clicking a superimposed and displayed image of the target object.
Joyce et al., in the analogous field of information retrieval, teaches augmented reality technology, capturing a reality scene comprising the target object by a camera to acquire a scene image, wherein the scene image comprises the target object (and techniques described herein may be used to provide digital supplements, such as augmented reality (AR) content or experiences, that are responsive to a visual search, ¶ [0002]; The camera assembly 112 captures images or videos of the physical space around the client computing device 102. Image captured with the camera assembly 112 may be used to identify to supplement anchors and to form visual content queries. The supplement anchor identification engine 124 may identify (recognized) various entities within an image. ¶ [0031] and ¶ [0046]);
 identifying, by the processor, objects in the scene image, obtaining an image of each of the objects and superimposing and displaying, by a display, the image of each of the objects in a scene by an AR method, wherein the image is a dynamic picture with music; and after the superimposing and displaying determining a target object; wherein the user’s operation is clicking a superimposed and displayed image of the target object. (The image displayed in the image display panel 208 may include multiple objects that are recognized as supplement anchors, and the image display panel 208 may include multiple annotations that overlay the image to identify those supplement anchors, ¶ [0071]; the user interface screen includes annotations that overlay the identified supplement anchors. The annotations may provide information about the object in the image associated with the identified supplement anchors. The annotations may include user-actuatable controls that can be actuated to present or activate a digital supplement, ¶ [0097]; The digital supplement may be associated with a supplement anchor, such as an image, an object or product identified in the image. The digital supplement 182 may include one or more images, audio content, textual data, videos, games, data files, applications, or structured text documents, ¶ [0057]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LU et al. with that of Joyce et al. and to use augmented reality technology to superimpose images of the objects in the scene in order to provide the user with more information, thus enabling the user to make a more relevant selection of an object of interest. 

Regarding claim 2, LU et al. further teaches displaying, by the display, the search result of the target object (displaying the search result information, FIG. 1 104).  

Regarding claim 6, LU et al. further teaches  identifying and obtaining image information of the target object (the objects may be identified from the target picture, ¶ [0120]; details in the target picture may be identified… During detail identification, characteristics of a color, texture and the like of the target picture may be matched with characteristics in a preset characteristic library, and in case of successful matching, it may determine … an article attribute, ¶ [0075] lines 12-23), wherein the search information of the target object comprises the image information of the target object (the article attribute may be used as keywords, and the search result information is acquired by virtue of the keywords, ¶ [0075] lines 21-23). 

Regarding claim 8, Joyce et al. further teaches starting an application according to a user's operation, wherein an interface of the application comprises an AR search key (Client computing device 102 may include an application 122 that may include a supplement anchor identification engine 124, a digital supplement retrieval engine 126, a digital supplement presentation engine 128, and a user interface engine 130, ¶ [0038], [0045]).

Regarding claim 9, LU et al. further teaches wherein the search result of the target object comprises information in a text format and/or information in an animation format (receiving the search result information returned by the server, ¶ [0088]; the server feeds back four pieces of search result information: an encyclopedia introduction about Beijing duck, a shop introduction about the merchant X, navigation information about the merchant X and online shopping information about the Beijing duck of the merchant X; and then, the terminal displays the four pieces of search result information, ¶ [0090]).  


Claims 10, 11, 15, 17, and 18 amount to a device with a transmitter, a receiver, a display, and a memory storing a computer program comprising instructions that, when executed by a processor, performs the method of claims 1, 2, 6, 8, and 9,  respectively.  Accordingly, claims 10, 11, 15, 17, and 18 are rejected for substantially the same reasons as presented above for claims 1, 2, 6, 8, and 9 and based on the references’ disclosure of the necessary supporting hardware and software (communication component 2616, processing component 2602, LU et al. FIG. 26; the memory 2604 may be configured to store various types of data …such data include instructions for any application programs or methods, LU et al. ¶ [0239] lines 1-9; the multimedia component 2608 includes a screen providing an output interface between the device 2600 and a user, LU et al. ¶ [0241] lines 1-3). 

Claim 19 amounts to a machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 19 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (a non-transitory computer-readable storage medium including an instruction, such as the memory 2604 including an instruction, and the instruction may be executed by the processor 2620 of the device 2600 to implement the abovementioned method, LU et al. ¶ [0247] lines 1-6). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2018/0349417) and Joyce et al. (US 2019/0391715), in view of Rhoads et al. (US 2014/0080428). 

Regarding claim 7, the combination of LU et al. and Joyce et al. teaches the method according to claim 6, as described prior.
However, the combination does not teach wherein the image information of the target object comprises a color feature, a texture feature, and a shape feature of an image.
Rhoads et al., in the analogous field of query processing, teaches wherein the image information of the target object comprises a color feature, a texture feature, and a shape feature of an image (the image data is then processed to determine characterizing features that are useful in pattern matching and recognition. Color, shape, and texture metrics are commonly used for this purpose, ¶ [0475] lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LU et al. and Joyce et al. with that of Rhoads et al. and obtain image information comprising a color feature, a texture feature and a shape feature of an image. By doing so, commonly used metrics color, shape, and texture, are used to determine characterizing features of the image (Rhoads et al., ¶ [0475] lines 1-4). Through such a process, the image subject may be identified (Rhoads et al., ¶ [0169] lines 6-7) and such information can help determine an appropriate response for the user (Rhoads et al., ¶ [0169] lines 14-16). 


Claim 16 amounts to a device with a transmitter, a receiver, a display, and a memory storing a computer program comprising instructions that, when executed by a processor, performs the method of claim 7.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (communication component 2616, processing component 2602, LU et al. FIG. 26; the memory 2604 may be configured to store various types of data …such data include instructions for any application programs or methods, LU et al. ¶ [0239] lines 1-9; the multimedia component 2608 includes a screen providing an output interface between the device 2600 and a user, LU et al. ¶ [0241] lines 1-3). 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2018/0349417), Joyce et al. (US 2019/0391715), and Zhao et al. (US 2007/0050374).

Regarding claim 22, the combination of Lu et al. and Joyce et al. teaches the method according to claim 1, as shown prior.
However, the combination does not teach wherein the search result of the target object comprises information in an animation format, and the animation format comprises a question-answer form.
Zhao et al., in the analogous field of information retrieval, teaches wherein the search result of the target object comprises information in an animation format, and the animation format comprises a question-answer form (Zhao et al.: The intelligent service can perform the question/answer process through an interactive character, like a cartoon character, a web pet, or any animation figure, ¶ [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the information retrieval method disclosed by the combination of Lu et al. and Joyce et al., with the known technique of displaying results in a question-answer format, as taught by Zhao et al. Doing so improves the user’s search experience by enabling the system to be interactive.

Claim 23 amounts to a device with a transmitter, a receiver, a display, and a memory storing a computer program comprising instructions that, when executed by a processor, performs the method of claim 22.  Accordingly, claim 23 is rejected for substantially the same reasons as presented above for claim 22 and based on the references’ disclosure of the necessary supporting hardware and software (communication component 2616, processing component 2602, LU et al. FIG. 26; the memory 2604 may be configured to store various types of data …such data include instructions for any application programs or methods, LU et al. ¶ [0239] lines 1-9; the multimedia component 2608 includes a screen providing an output interface between the device 2600 and a user, LU et al. ¶ [0241] lines 1-3). 

Claim 24 amounts to a machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 22.  Accordingly, claim 24 is rejected for substantially the same reasons as presented above for claim 22 and based on the references’ disclosure of the necessary supporting hardware and software (a non-transitory computer-readable storage medium including an instruction, such as the memory 2604 including an instruction, and the instruction may be executed by the processor 2620 of the device 2600 to implement the abovementioned method, LU et al. ¶ [0247] lines 1-6). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/13/2022

/William B Partridge/Primary Examiner, Art Unit 2183